Order entered February 12, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01228-CV

                       TEXAS SOCCER FOUNDATION, Appellant

                                              V.

                        STING SOCCER FOUNDATION, Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC- 1 7-07441

                                          ORDER
       Before the Court is court reporter Vielica Dobbins’s February 10, 2020 request for an

extension of time to file the record. Ms. Dobbins seeks an extension to February 18, 2020. As

the reporter’s record is not due until February 20, 2020, we DENY the motion as moot.


                                                    /s/   ERIN A. NOWELL
                                                          JUSTICE